NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                  Argued March 1, 2017 
                                 Decided March 9, 2017 
                                              
                                          Before 
 
                          RICHARD A. POSNER, Circuit Judge
                           
                          DIANE S. SYKES, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge
 
No. 16‐3153 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Southern District of Indiana, 
                                                 Indianapolis Division. 
      v.                                          
                                                 No. 1:14‐cr‐192‐RLY‐MJD‐01 
JOHN ANTHONY GUEVARA,                             
      Defendant‐Appellant.                       Richard L. Young, 
                                                 Judge. 
 
                                        O R D E R 

        John Guevara pleaded guilty to possessing methamphetamine, 21 U.S.C. § 841(a), 
and possessing a firearm in furtherance of a drug‐trafficking crime, 18 U.S.C. § 924(c). 
Guevara then filed an appeal, taking issue with the district court’s imposition of a 
two‐level enhancement to his guidelines range for maintaining “a premises for the 
purpose of manufacturing or distributing a controlled substance.” U.S.S.G. 
§ 2D1.1(b)(12). But as the government points out, Guevara’s plea agreement contains a 
broad appellate waiver clause promising that he will not “appeal the sentence imposed 
in this case on any ground.” Guevara has not challenged the applicability of this waiver; 
in fact, his counsel admitted at oral argument that there is no ground for invalidating the 
guilty pleas. See United States v. Smith, 759 F.3d 702, 706 (7th Cir. 2014); United States 
No. 16‐3153                                                                          Page 2 
 
v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002). And since the appeal waiver in the plea 
agreement stands or falls with the guilty plea, the waiver binds Guevara, and his appeal 
must be dismissed. See United States v. Wilson, 481 F.3d 475, 483 (7th Cir. 2007); United 
States v. Hare, 269 F.3d 859, 860–61 (7th Cir. 2001). 
         
        The appeal is DISMISSED.